Citation Nr: 0101833	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  99-20 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for blepharochalasis.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to an initial compensable evaluation for a 
right rotator cuff tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The veteran also initiated an appeal of the RO's initial 
noncompensable (zero percent) evaluation for tinnitus, 
assigned in the June 1998 rating decision.  However, in an 
August 1999 rating decision, the RO increased this evaluation 
to 10 percent, and the veteran did not list this issue in his 
October 1999 Substantive Appeal.  While this issue was 
mentioned in the October 1999 statement of accredited 
representation from the veteran's representative, the veteran 
indicated during his June 2000 VA videoconference hearing 
that the only issues on appeal were those that are listed on 
the front page of this decision.  The Board therefore finds 
that the issue of entitlement to an increased evaluation for 
tinnitus has effectively been withdrawn from appellate 
status.  See 38 C.F.R. § 20.204 (2000).

In the October 1999 statement from the veteran's 
representative, the representative indicated that "we would 
only speculate that an earlier effective date for tinnitus 
should be considered."  It is not clear from this statement 
whether the veteran seeks either an earlier effective date 
for the initial grant of service connection for tinnitus or 
an effective date prior to June 10, 1999 for the grant of a 
10 percent evaluation for this disability.  For further 
clarification and appropriate action, that matter is referred 
to the RO.

The claims of entitlement to service connection for 
blepharochalasis, entitlement to service connection for a low 
back disorder, and entitlement to an initial compensable 
evaluation for a right rotator cuff tear are addressed in the 
REMAND section of this decision.


FINDING OF FACT

The veteran does not currently have bilateral hearing loss 
disability, under VA standards.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2000); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss, and no further assistance is required in order 
to comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  Specifically, 
the RO has afforded the veteran a comprehensive VA 
examination in conjunction with this claim, and he has not 
identified any medical evidence in addition to that currently 
contained in the claims file.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (relevant 
sections of which are to be codified at 38 U.S.C.A. §§ 5103A 
and 5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2000).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  Also, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000). 

For purposes of applying the laws administered by the VA, 
hearing impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2000).

In this case, the Board has reviewed the veteran's service 
medical records for evidence of hearing impairment.  While 
the veteran underwent several audiological examinations 
during service, none of these evaluations revealed pure tone 
thresholds at or above 40 decibels or an average pure tone 
threshold of 26 or greater at the frequencies from 500 to 
4000 Hertz.  

The veteran did complain of hearing loss in a September 1997 
Report of Medical Assessment, but that report was not 
accompanied by audiological findings.  However, an April 1998 
VA audiological examination revealed the following pure 

tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
10
LEFT
15
10
25
25
35

The average pure tone thresholds were listed as 10 decibels 
in the right ear and 23 decibels in the left ear.  Speech 
recognition testing, using the Maryland CNC test, revealed 
scores of 100 percent in the right ear and 96 percent in the 
left ear.  While the Board acknowledges that the examiner 
noted bilateral high frequency sensorineural hearing loss, 
worst at 6000 and 8000 Hertz and in the left ear, the Board 
would point out that frequencies higher than 4000 Hertz are 
not used in determining whether a hearing loss disability 
under 38 C.F.R. § 3.385 (2000) is present.

The results from the April 1998 VA audiological examination 
do not meet the criteria for a bilateral hearing loss 
disability under 38 C.F.R. § 3.385 (2000).  As such, the 
preponderance of the evidence is against the veteran's claim 
for service connection for this disorder, and the claim must 
be denied.  In reaching this decision, the Board acknowledges 
that VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not for application in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. § 5107(b)).  


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims for service connection for 
blepharochalasis and a low back disorder and for an initial 
compensable evaluation for a right rotator cuff tear, as 
recent statutory changes ensure that this duty applies to all 
new claims for service connection.  See 38 U.S.C.A. § 5107(a) 
(West 1991); The Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (relevant sections of 
which are to be codified at 38 U.S.C.A. §§ 5103A and 
5107(a)); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  That duty includes securing medical records 
identified by the veteran, as well as conducting a thorough 
and contemporaneous medical examination of the veteran.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1993).  If an examination 
report is incomplete, the Board must await its completion, or 
order a new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In this case, the Board observes that the veteran reported 
recent treatment for eye and right shoulder disorders from 
the Wright-Patterson Air Force Base Medical Center, but 
records of such treatment are not presently associated with 
the claims file.  The Board also notes that the veteran's VA 
examination reports addressing his claimed eye and low back 
disorders are incomplete.  The March 1998 VA eye examination 
report contained a diagnosis of blepharochalasis, but there 
was no discussion of the nature and extent of any resultant 
disability or of the etiology of such disability.  The April 
1998 VA spine examination report noted that the veteran 
reported ongoing and occasional low back pain and that 
backward extension to 24 degrees was shown upon examination, 
but the examiner provided no diagnosis or other commentary 
regarding the presence or absence of a current low back 
disorder.  Further examinations addressing these disabilities 
are thus necessary for compliance with the Veterans Claims 
Assistance Act, and it would be helpful to the Board if the 
orthopedic examination addressing the low back disorder also 
addressed the veteran's right shoulder disorder.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  After securing the necessary release 
form from the veteran, the RO should 
request all records of medical treatment 
of the veteran from the Wright-Patterson 
Air Force Base Medical Center.  All such 
records secured by the RO must be 
included in the veteran's claims file.  
If the search for records has negative 
results, documentation from the contacted 
entity to that effect should be included 
in the veteran's claims file and the RO 
should comply with the notice 
requirements of the VCAA.

2.  Then, the RO should afford the 
veteran a VA eye examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed blepharochalasis.  The veteran's 
claims file should be made available to 
the examiner, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies should be 
performed, and color photographs of the 
veteran's eyes should also be taken.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide an 
opinion as to whether the veteran's 
claimed blepharochalasis is productive of 
any current disability.  If such 
disability is shown upon examination, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that such disability is 
etiologically related to the veteran's 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
which should include the noted 
photographs.

3.  The RO should also afford the veteran 
a VA orthopedic examination to determine 
the etiology, nature, and extent of his 
low back disorder, as well as the nature 
and extent of his right shoulder 
disorder.  The veteran's claims file 
should be made available to the examiner, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed, 
including range of motion studies.  The 
examiner should comment on whether the 
veteran's low back and right shoulder 
disabilities are productive of functional 
loss due to pain, painful motion, or 
excess fatigability.  Based on a review 
of the claims file and the clinical 
findings of the examination, the examiner 
is requested to provide a diagnosis for 
any low back disorder shown upon 
examination, if present, as well as for 
the veteran's current right shoulder 
disorder.  If a low back disorder is 
shown upon examination, the examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
such disorder is etiologically related to 
symptoms during the veteran's period of 
active service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for 
blepharochalasis, entitlement to service 
connection for a low back disorder, and 
entitlement to an initial compensable 
evaluation for a right rotator cuff tear.  
If the determination of any of these 
claims remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion as to the ultimate outcome of this 
case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 



